Petition for Writ of Mandamus Denied and Memorandum Opinion filed
July 14, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00501-CV



                    IN RE AB LAND COMPANY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 16-DCV-229539

                        MEMORANDUM OPINION

      On Tuesday, July 12, 2022, relator AB Land Company filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this Court to compel the Honorable R.
O'Neil Williams, presiding judge of the 268th District Court of Fort Bend County,
to set aside the trial court’s July 23, 2020 order denying relator’s summary
judgment and finding that relator does not have standing to defend against the
counter-claim of adverse possession.

      Relator has not established that it is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                       PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Wilson.




                                         2